Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This communication is in response to the Amendment filed on 09/08/2022.
Claims 1-9 and 11-20 are pending.
Claims 1, 8, 9, 11, 18 and 19  have been amended.
Claim 10 is cancelled.

Response to Arguments
Objections
In claim 8, line 2, “one more devices” has been changed to “one or more devices”;  line 3, “a battery; a sensor; a circuit board;” has been changed to “a battery, a sensor, a circuit board,”
In claim 9, line 2, “one more devices” has been changed to “one or more devices”,
In claim 11, line 2, “a backend server system” has been changed to “a backend server system, comprising one or more processors,”
In claim 11, line 10, “an aerial propulsion system” has been changed to “an aerial propulsion system, and”
The objections in these regard have been withdrawn.

REJECTIONS UNDER 35 U.S.C. 103
Applicant Arguments
Applicant argues that Maier does not expressly teach a UAV accessing a physical component and modifying it, so that it does not teach wherein UAV removes a physical component and install a new physical component that replaces the original physical component. 
Applicant argues that Luo teaches wherein UAV automatically unlocks and opens the warehouse corresponding to the transport order information, and the user puts the item into a designated space…. Luo requests a user manually perform, thus Luo fails to teach wherein the UAV itself either: remove a physical component; or install a replacement physical component to replace the removed component. 
Examiner’s Response:
The applicant's arguments/remarks filed on 09/08/2022 regarding claims 1-9 and 11-20 have been fully considered but are moot in view of the new ground(s) of rejection. The arguments/remarks are essentially directed towards the newly introduced limitations that are taught by previous reference arts, and newly cited art, Scott-Nash et al.  (hereinafter referred to as Scott) (U.S. Pub. No. 2020/0207472 A1).
As recited in ¶ [0042], “The modular device structure where modules are removable and replaceable allows for an unmanned aerial vehicle to perform maintenance on the device”;  and ¶ [0042], “the UAV 602 may include one or more robot arts 616 having a grabbing device for attaching a device assembly to the UAV and for moving and replacing a device assembly or modules”; and Fig. 7, UAV accesses device 812, UAV performs service replacement HW/SW 814”, Scott explicitly teaches wherein UAV removes a physical component and install a new physical component that replaces the original physical component.

Objections
Claim 11 is objected to because of the following informalities: 
In claim 11, line 20, “install, from the first device” should be changed to “install, in the first device,”
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 8-9, 11-14 and 18-19 are rejected under 35 U.S.C. 103  as being uppatentable over Maier et al. (hereinafter referred to as Maier) (U. S. Patent No.9094816 A1), in view of Luo (WO 2018094554 A1), and further in view of Scott-Nash et al.  (hereinafter referred to as Scott) (U.S. Pub. No. 2020/0207472 A1).
As to claim 1, Maier teaches a method for autonomous servicing of a network device, comprising: receiving, by a backend server system from a plurality of devices, status data ( See at least Col. 44, lines 10-16, “a server application on a server network device with one or more processors receives a wireless emergency message or text-to-911 message from a mobile application on a first network device with one or more processors via a wireless communications network indicating an emergency event has occurred with the first network device”); determining, by the backend server system, based at least in part on the received status data, a triggering event associated with a first device of the plurality of devices (See at least Col. 31, lines 36-65, “the emergency event is detected by an accelerometer or a temperature sensor integral and/or internal to the first mobile network device 12, 14, 16…For example, the accelerometer may detect an impact and/or the temperature sensor may detect a fire, etc.”); transmitting, by the backend server system, in response to the determined triggering event, location information associated with the first device of the one or more devices (See at least Col. 31, lines 50-65, “locating inanimate objects based on a triggering event causing communications to an intermediate information receiver; locating sensors based on a triggering event causing communications to an intermediate information receiver…provide information to the target network devices 12, 14, 16 and/or server network devices and/or emergency server network devices”).  
Although Maier teaches the substantial features of the claimed invention, Maier fails to expressly teach wherein transmitting, by the UAV directly to the first device, security information; in response to the security information being validated by the first device of the one or more devices, accessing, by the UAV, a physical component associated with the first device; removing, by the UAV from the first device, the physical component; and installing, by the UAV in the first device, a replacement physical component  that replaces the physical component.
In analogous teaching, Luo exemplifies this wherein Luo teaches wherein transmitting, by the UAV directly to the first device, security information (See at least Page 14, “the drone transmits the encrypted time stamp T2 to the terminal”); in response to the security information being validated by the first device of the one or more devices (See at least Page 14, “After receiving the encrypted timestamp sent by the other party, the terminal and the drone decrypt the received encrypted timestamp with its own private key, and compare it with the decrypted corresponding timestamp from the server. If they are consistent, then the other party is authenticated”), accessing, by the UAV, a physical component associated with the first device; and modifying, by the UAV, the physical component associated with the first device,(See at least Page 15, “After the mutual authentication is passed, the drone automatically unlocks and opens the warehouse corresponding to the transportation order information, and the user puts the item into the designated space position, confirms that the loading is completed, the storage warehouse is closed”).
Thus, given the teaching of Luo, it would have been obvious to one of the ordinary skill person in the art before the effective filing date of the claimed invention to combine the teaching of Luo, method for improving security of unmanned aerial vehicle transportation, and unmanned aerial vehicle, terminal and server, into Maier, method and system for an location information service from unmanned aerial vehicles,  for method and system of improving security of UAV transportation and communication. One of the ordinary skills in the art would have been motivated because the method and system can be used to reduce the risk of security authentication information being intercepted and mistaken delivery (See Luo: ABSTRACT).
Although Maier and Luo teach the substantial features of the claimed invention, Maier and Luo fail to expressly teach wherein removing, by the UAV from the first device, the physical component; and installing, by the UAV in the first device, a replacement physical component  that replaces the physical component.
In analogous teaching, Scott exemplifies this wherein Scott teaches wherein removing, by the UAV from the first device, the physical component; and installing, by the UAV in the first device, a replacement physical component  that replaces the physical component (See at least ¶ [0042], “The modular device structure where modules are removable and replaceable allows for an unmanned aerial vehicle to perform maintenance on the device”;  and ¶ [0042], “the UAV 602 may include one or more robot arts 616 having a grabbing device for attaching a device assembly to the UAV and for moving and replacing a device assembly or modules”; and Fig. 7, UAV accesses device 812, UAV performs service replacement HW/SW 814”).
Thus, given the teaching of Scott, it would have been obvious to one of the ordinary skill person in the art before the effective filing date of the claimed invention to combine the teaching of Scott, systems and methods for unmanned aerial vehicle servicing of modular device assembly, into Luo, method for improving security of unmanned aerial vehicle transportation, and unmanned aerial vehicle, terminal and server, and Maier, method and system for an location information service from unmanned aerial vehicles,  for method and system of improving security of UAV transportation and communication. One of the ordinary skills in the art would have been motivated because the method and system can be used to do maintenance and servicing for devices (See Scott: ABSTRACT).

As to claim 2, Maier, Luo and Scott teach the method of claim 1. Luo further teaches wherein further comprising: validating, by the first device, the security information transmitted by the UAV (See at least Page 14, “After receiving the encrypted timestamp sent by the other party, the terminal and the drone decrypt the received encrypted timestamp with its own private key, and compare it with the decrypted corresponding timestamp from the server. If they are consistent, then the other party is authenticated”).
Thus, given the teaching of Luo, it would have been obvious to one of the ordinary skill person in the art before the effective filing date of the claimed invention to combine the teaching of Luo, method for improving security of unmanned aerial vehicle transportation, and unmanned aerial vehicle, terminal and server, into Maier, method and system for an location information service from unmanned aerial vehicles, and Scott, systems and methods for unmanned aerial vehicle servicing of modular device assembly, for method and system of improving security of UAV transportation and communication. One of the ordinary skills in the art would have been motivated because the method and system can be used to reduce the risk of security authentication information being intercepted and mistaken delivery (See Luo: ABSTRACT).

As to claim 3, Maier, Luo and Scott teach the method of claim 2. Luo further teaches wherein validating comprises using a private key to decrypt the security information transmitted by the UAV, wherein the security information is encrypted using a public key (See at least Page 8, “the first encrypted information sent to the terminal includes: information encrypted by using a public key of the transport account”; and Page 14, “After receiving the encrypted timestamp sent by the other party, the terminal and the drone decrypt the received encrypted timestamp with its own private key, and compare it with the decrypted corresponding timestamp from the server. If they are consistent, then the other party is authenticated”).
Thus, given the teaching of Luo, it would have been obvious to one of the ordinary skill person in the art before the effective filing date of the claimed invention to combine the teaching of Luo, method for improving security of unmanned aerial vehicle transportation, and unmanned aerial vehicle, terminal and server, into Maier, method and system for an location information service from unmanned aerial vehicles, and Scott, systems and methods for unmanned aerial vehicle servicing of modular device assembly, for method and system of improving security of UAV transportation and communication. One of the ordinary skills in the art would have been motivated because the method and system can be used to reduce the risk of security authentication information being intercepted and mistaken delivery (See Luo: ABSTRACT).

As to claim 4, Maier, Luo and Scott teach the method of claim 2. Luo further teaches wherein further comprising: encrypting the security information using a public key (See at least Page 8, “the first encrypted information sent to the terminal includes: information encrypted by using a public key of the transport account”).
Thus, given the teaching of Luo, it would have been obvious to one of the ordinary skill person in the art before the effective filing date of the claimed invention to combine the teaching of Luo, method for improving security of unmanned aerial vehicle transportation, and unmanned aerial vehicle, terminal and server, into Maier, method and system for an location information service from unmanned aerial vehicles, and Scott, systems and methods for unmanned aerial vehicle servicing of modular device assembly, for method and system of improving security of UAV transportation and communication. One of the ordinary skills in the art would have been motivated because the method and system can be used to reduce the risk of security authentication information being intercepted and mistaken delivery (See Luo: ABSTRACT).

As to claim 8, Maier, Luo and Scott teach the method of claim 1. Luo further teaches wherein the physical component associated with the first device of the one or more devices is selected from the group consisting of: a battery, a sensor, a circuit board, and a light fixture (See at least Page 12, “the terminal includes a display 81, a memory 82, a transceiver 83, one or more processors 84, and one or more modules”).
Thus, given the teaching of Luo, it would have been obvious to one of the ordinary skill person in the art before the effective filing date of the claimed invention to combine the teaching of Luo, method for improving security of unmanned aerial vehicle transportation, and unmanned aerial vehicle, terminal and server, into Maier, method and system for an location information service from unmanned aerial vehicles, and Scott, systems and methods for unmanned aerial vehicle servicing of modular device assembly, for method and system of improving security of UAV transportation and communication. One of the ordinary skills in the art would have been motivated because the method and system can be used to reduce the risk of security authentication information being intercepted and mistaken delivery (See Luo: ABSTRACT).

As to claim 9, Maier, Luo and Scott teach the method of claim 1. Luo further teaches wherein the physical component associated with the first device of the one or more devices is a memory set(See at least Page 12, “the terminal includes a display 81, a memory 82, a transceiver 83, one or more processors 84, and one or more modules”).
Thus, given the teaching of Luo, it would have been obvious to one of the ordinary skill person in the art before the effective filing date of the claimed invention to combine the teaching of Luo, method for improving security of unmanned aerial vehicle transportation, and unmanned aerial vehicle, terminal and server, into Maier, method and system for an location information service from unmanned aerial vehicles, and Scott, systems and methods for unmanned aerial vehicle servicing of modular device assembly, for method and system of improving security of UAV transportation and communication. One of the ordinary skills in the art would have been motivated because the method and system can be used to reduce the risk of security authentication information being intercepted and mistaken delivery (See Luo: ABSTRACT).

As to claim 11, Maier teaches a system for autonomous servicing of a network device, comprising: a backend server system, comprising one or more processors, configured to: receive status data from a plurality of devices ( See at least Col. 44, lines 10-16, “a server application on a server network device with one or more processors receives a wireless emergency message or text-to-911 message from a mobile application on a first network device with one or more processors via a wireless communications network indicating an emergency event has occurred with the first network device”); determine, based at least in part on the received status data, a triggering event associated with a first device of the plurality of devices (See at least Col. 31, lines 36-65, “the emergency event is detected by an accelerometer or a temperature sensor integral and/or internal to the first mobile network device 12, 14, 16…For example, the accelerometer may detect an impact and/or the temperature sensor may detect a fire, etc.”); in response to the triggering event, transmit location information associated with the first device of the plurality of devices to an unmanned aerial vehicle (UAV) (See at least ABSTRACT, “a method and system for determining and verifying a location of a network device in emergency situation with emergency messages including legacy 911…from an unmanned aerial vehicle or drone”; and Col. 31, lines 50-65, “locating inanimate objects based on a triggering event causing communications to an intermediate information receiver; locating sensors based on a triggering event causing communications to an intermediate information receiver…provide information to the target network devices 12, 14, 16 and/or server network devices and/or emergency server network devices”).  
Although Maier teaches the substantial features of the claimed invention, Maier fails to expressly teach wherein the UAV, comprising: an aerial propulsion system, one or more processors, configured to : transmit, directly to the first device, security information; in response to the security information being validated by the first device of the one or more devices, accessing, by the UAV, a physical component associated with the first device; and remove, from the first device, the physical component; and install, from the first device , a replacement physical component the replaces the physical component.
In analogous teaching, Luo exemplifies this wherein Luo teaches wherein the UAV, comprising: an aerial propulsion system, one or more processors, configured to : transmit, directly to the first device, security information (See at least Page 14, “the drone transmits the encrypted time stamp T2 to the terminal”); in response to the security information being validated by the first device of the one or more devices (See at least Page 14, “After receiving the encrypted timestamp sent by the other party, the terminal and the drone decrypt the received encrypted timestamp with its own private key, and compare it with the decrypted corresponding timestamp from the server. If they are consistent, then the other party is authenticated”), accessing, by the UAV, a physical component associated with the first device; and modifying, by the UAV, the physical component associated with the first device (See at least Page 15, “After the mutual authentication is passed, the drone automatically unlocks and opens the warehouse corresponding to the transportation order information, and the user puts the item into the designated space position, confirms that the loading is completed, the storage warehouse is closed”).
Thus, given the teaching of Luo, it would have been obvious to one of the ordinary skill person in the art before the effective filing date of the claimed invention to combine the teaching of Luo, method for improving security of unmanned aerial vehicle transportation, and unmanned aerial vehicle, terminal and server, into Maier, method and system for an location information service from unmanned aerial vehicles,  for method and system of improving security of UAV transportation and communication. One of the ordinary skills in the art would have been motivated because the method and system can be used to reduce the risk of security authentication information being intercepted and mistaken delivery (See Luo: ABSTRACT).
Although Maier and Luo teach the substantial features of the claimed invention, Maier and Luo fail to expressly teach wherein remove, from the first device, the physical component; and install, in the first device , a replacement physical component the replaces the physical component.
In analogous teaching, Scott exemplifies this wherein Scott teaches wherein remove, from the first device, the physical component; and install, in the first device , a replacement physical component the replaces the physical component (See at least ¶ [0042], “The modular device structure where modules are removable and replaceable allows for an unmanned aerial vehicle to perform maintenance on the device”;  and ¶ [0042], “the UAV 602 may include one or more robot arts 616 having a grabbing device for attaching a device assembly to the UAV and for moving and replacing a device assembly or modules”; and Fig. 7, UAV accesses device 812, UAV performs service replacement HW/SW 814”).
Thus, given the teaching of Scott, it would have been obvious to one of the ordinary skill person in the art before the effective filing date of the claimed invention to combine the teaching of Scott, systems and methods for unmanned aerial vehicle servicing of modular device assembly, into Luo, method for improving security of unmanned aerial vehicle transportation, and unmanned aerial vehicle, terminal and server, and Maier, method and system for an location information service from unmanned aerial vehicles,  for method and system of improving security of UAV transportation and communication. One of the ordinary skills in the art would have been motivated because the method and system can be used to do maintenance and servicing for devices (See Scott: ABSTRACT).

As to claim 12, Maier, Luo and Scott teach the system of claim 11. Luo further teaches wherein further comprising the first device configured to validate the security information transmitted by the UAV (See at least Page 14, “After receiving the encrypted timestamp sent by the other party, the terminal and the drone decrypt the received encrypted timestamp with its own private key, and compare it with the decrypted corresponding timestamp from the server. If they are consistent, then the other party is authenticated”).
Thus, given the teaching of Luo, it would have been obvious to one of the ordinary skill person in the art before the effective filing date of the claimed invention to combine the teaching of Luo, method for improving security of unmanned aerial vehicle transportation, and unmanned aerial vehicle, terminal and server, into Maier, method and system for an location information service from unmanned aerial vehicles, and Scott, systems and methods for unmanned aerial vehicle servicing of modular device assembly, for method and system of improving security of UAV transportation and communication. One of the ordinary skills in the art would have been motivated because the method and system can be used to reduce the risk of security authentication information being intercepted and mistaken delivery (See Luo: ABSTRACT).

As to claim 13, Maier, Luo and Scott teach the system of claim 12. Luo further teaches wherein the first device is further configured to perform validation using a private key to decrypt the security information transmitted by the UAV and the security information is encrypted using a public key (See at least Page 8, “the first encrypted information sent to the terminal includes: information encrypted by using a public key of the transport account”; and Page 14, “After receiving the encrypted timestamp sent by the other party, the terminal and the drone decrypt the received encrypted timestamp with its own private key, and compare it with the decrypted corresponding timestamp from the server. If they are consistent, then the other party is authenticated”).
Thus, given the teaching of Luo, it would have been obvious to one of the ordinary skill person in the art before the effective filing date of the claimed invention to combine the teaching of Luo, method for improving security of unmanned aerial vehicle transportation, and unmanned aerial vehicle, terminal and server, into Maier, method and system for an location information service from unmanned aerial vehicles, and Scott, systems and methods for unmanned aerial vehicle servicing of modular device assembly, for method and system of improving security of UAV transportation and communication. One of the ordinary skills in the art would have been motivated because the method and system can be used to reduce the risk of security authentication information being intercepted and mistaken delivery (See Luo: ABSTRACT).

As to claim 14, Maier, Luo and Scott teach the system of claim 11. Luo further teaches wherein the UAV is further configured to encrypt the security information using a public key (See at least Page 8, “the first encrypted information sent to the terminal includes: information encrypted by using a public key of the transport account”).
Thus, given the teaching of Luo, it would have been obvious to one of the ordinary skill person in the art before the effective filing date of the claimed invention to combine the teaching of Luo, method for improving security of unmanned aerial vehicle transportation, and unmanned aerial vehicle, terminal and server, into Maier, method and system for an location information service from unmanned aerial vehicles, and Scott, systems and methods for unmanned aerial vehicle servicing of modular device assembly, for method and system of improving security of UAV transportation and communication. One of the ordinary skills in the art would have been motivated because the method and system can be used to reduce the risk of security authentication information being intercepted and mistaken delivery (See Luo: ABSTRACT).

As to claim 18, Maier, Luo and Scott teach the system of claim 11. Luo further teaches wherein the physical component associated with the first device of the plurality of devices is selected from the group consisting of: a battery; a sensor; a circuit board; and a light fixture (See at least Page 12, “the terminal includes a display 81, a memory 82, a transceiver 83, one or more processors 84, and one or more modules”).
Thus, given the teaching of Luo, it would have been obvious to one of the ordinary skill person in the art before the effective filing date of the claimed invention to combine the teaching of Luo, method for improving security of unmanned aerial vehicle transportation, and unmanned aerial vehicle, terminal and server, into Maier, method and system for an location information service from unmanned aerial vehicles, and Scott, systems and methods for unmanned aerial vehicle servicing of modular device assembly, for method and system of improving security of UAV transportation and communication. One of the ordinary skills in the art would have been motivated because the method and system can be used to reduce the risk of security authentication information being intercepted and mistaken delivery (See Luo: ABSTRACT).

As to claim 19, Maier, Luo and Scott teach the system of claim 1. Luo further teaches wherein the physical component associated with the first device of the plurality of devices is a memory set(See at least Page 12, “the terminal includes a display 81, a memory 82, a transceiver 83, one or more processors 84, and one or more modules”).
Thus, given the teaching of Luo, it would have been obvious to one of the ordinary skill person in the art before the effective filing date of the claimed invention to combine the teaching of Luo, method for improving security of unmanned aerial vehicle transportation, and unmanned aerial vehicle, terminal and server, into Maier, method and system for an location information service from unmanned aerial vehicles, and Scott, systems and methods for unmanned aerial vehicle servicing of modular device assembly, for method and system of improving security of UAV transportation and communication. One of the ordinary skills in the art would have been motivated because the method and system can be used to reduce the risk of security authentication information being intercepted and mistaken delivery (See Luo: ABSTRACT).

Claims 5-6 and 15-16 are rejected under 35 U.S.C. 103  as being uppatentable over Maier, in view of Luo, in view of Scott, and in view of Gonnsen et al. (hereinafter referred to as Gonnsen) (U. S. Pub. No. 20150302669 A1), and further in view of Olson (Japan Patent JP 2019-518642 A).
As to claim 5, Maier, Luo and Scott teach the method of claim 1. However, Maier, Luo and Scott fail to expressly teach wherein further comprising: scanning, by the first device, a matrix code affixed to the UAV; and determining, by the first device, that a secure connection is to be established based on the matrix code.
In analogous teaching, Gonnsen exemplifies this wherein Gonnsen teaches wherein further comprising: scanning, by the first device, a matrix code affixed to the UAV (See at least Abstract, “recording a plurality of scan parameters in the interior of the airborne vehicle by using the at least one sensor, associating the plurality of scan parameters with spatial positions within the airborne vehicle”; and ¶ [0014], “The encoded information may in one further embodiment comprise one of more of linear barcodes, matrix barcodes”).
Thus, given the teaching of Gonnsen, it would have been obvious to one of the ordinary skill person in the art before the effective filing date of the claimed invention to combine the teaching of Gonnsen, method for inspecting an airborne vehicle, and unmanned aerial vehicle, into Luo, method for improving security of unmanned aerial vehicle transportation, and unmanned aerial vehicle, terminal and server, and Maier, method and system for an location information service from unmanned aerial vehicles, and Scott, systems and methods for unmanned aerial vehicle servicing of modular device assembly, for method and system of improving security of UAV transportation and communication. One of the ordinary skills in the art would have been motivated because the method and system can be used to inspect UAV (See Gonnsen: ABSTRACT).
Although Maier, Luo, Scott and Gonnsen teach the method of claim 1, Maier, Luo, Scott and Gonnsen fail to expressly teach wherein further comprising: determining, by the first device, that a secure connection is to be established based on the matrix code.
In analogous teaching, Olson exemplifies this wherein Olson teaches wherein determining, by the first device, that a secure connection is to be established based on the matrix code (See at least Page 5, “the UAV may connect to the computer for authentication via a wired connection, and according to other embodiments may be connected via a wireless connection”).
Thus, given the teaching of Olson, it would have been obvious to one of the ordinary skill person in the art before the effective filing date of the claimed invention to combine the teaching of Olson, a system for verifying the integrity of an UAV, into Gonnsen, method for inspecting an airborne vehicle, and unmanned aerial vehicle, and Luo, method for improving security of unmanned aerial vehicle transportation, and unmanned aerial vehicle, terminal and server, and Maier, method and system for an location information service from unmanned aerial vehicles, and Scott, systems and methods for unmanned aerial vehicle servicing of modular device assembly, for method and system of checking the connection of UAV communication. One of the ordinary skills in the art would have been motivated because the method and system can be used to verify the communication connection (See Olson: ABSTRACT).

As to claim 6, Maier, Luo, Scott, Gonnsen and Olson teach the method of claim 5. Luo further teaches wherein accessing the physical component associated with the first device of the one or more devices (See at least Page 15, “After the mutual authentication is passed, the drone automatically unlocks and opens the warehouse corresponding to the transportation order information, and the user puts the item into the designated space position, confirms that the loading is completed, the storage warehouse is closed”). Gonnsen further teaches wherein determining that the secure connection is to be established based on the matrix code (See at least Abstract, “recording a plurality of scan parameters in the interior of the airborne vehicle by using the at least one sensor, associating the plurality of scan parameters with spatial positions within the airborne vehicle”; and ¶ [0014], “The encoded information may in one further embodiment comprise one of more of linear barcodes, matrix barcodes”).
Thus, given the teaching of Gonnsen, it would have been obvious to one of the ordinary skill person in the art before the effective filing date of the claimed invention to combine the teaching of Gonnsen, method for inspecting an airborne vehicle, and unmanned aerial vehicle, into Luo, method for improving security of unmanned aerial vehicle transportation, and unmanned aerial vehicle, terminal and server, and Maier, method and system for an location information service from unmanned aerial vehicles, and Olson, a system for verifying the integrity of an UAV, and Scott, systems and methods for unmanned aerial vehicle servicing of modular device assembly for method and system of improving security of UAV transportation and communication. One of the ordinary skills in the art would have been motivated because the method and system can be used to inspect UAV (See Gonnsen: ABSTRACT).

As to claim 15, Maier, Luo and Scott teach the system of claim 11. However, Maier, Luo and Scott fail to expressly teach wherein the first device is configured to: scan a matrix code affixed to the UAV; and determining, by the first device, that a secure connection is to be established based on the matrix code.
In analogous teaching, Gonnsen exemplifies this wherein Gonnsen teaches wherein further comprising: scanning, by the first device, a matrix code affixed to the UAV (See at least Abstract, “recording a plurality of scan parameters in the interior of the airborne vehicle by using the at least one sensor, associating the plurality of scan parameters with spatial positions within the airborne vehicle”; and ¶ [0014], “The encoded information may in one further embodiment comprise one of more of linear barcodes, matrix barcodes”).
Thus, given the teaching of Gonnsen, it would have been obvious to one of the ordinary skill person in the art before the effective filing date of the claimed invention to combine the teaching of Gonnsen, method for inspecting an airborne vehicle, and unmanned aerial vehicle, into Luo, method for improving security of unmanned aerial vehicle transportation, and unmanned aerial vehicle, terminal and server, and Maier, method and system for an location information service from unmanned aerial vehicles,  and Scott, systems and methods for unmanned aerial vehicle servicing of modular device assembly, for method and system of improving security of UAV transportation and communication. One of the ordinary skills in the art would have been motivated because the method and system can be used to inspect UAV (See Gonnsen: ABSTRACT).
Although Maier, Luo, Scott and Gonnsen teach the method of claim 1, Maier, Luo, Scott and Gonnsen fail to expressly teach wherein determine that a secure connection is to be established based on the matrix code.
In analogous teaching, Olson exemplifies this wherein Olson teaches wherein determine that a secure connection is to be established based on the matrix code (See at least Page 5, “the UAV may connect to the computer for authentication via a wired connection, and according to other embodiments may be connected via a wireless connection”).
Thus, given the teaching of Olson, it would have been obvious to one of the ordinary skill person in the art before the effective filing date of the claimed invention to combine the teaching of Olson, a system for verifying the integrity of an UAV, into Gonnsen, method for inspecting an airborne vehicle, and unmanned aerial vehicle, and Luo, method for improving security of unmanned aerial vehicle transportation, and unmanned aerial vehicle, terminal and server, and Maier, method and system for an location information service from unmanned aerial vehicles, Scott, systems and methods for unmanned aerial vehicle servicing of modular device assembly, for method and system of checking the connection of UAV communication. One of the ordinary skills in the art would have been motivated because the method and system can be used to verify the communication connection (See Olson: ABSTRACT).

As to claim 16, Maier, Luo, Scott, Gonnsen and Olson teach the system of claim 15. Luo further teaches wherein accessing the physical component associated with the first device of the one or more devices by the UAV (See at least Page 15, “After the mutual authentication is passed, the drone automatically unlocks and opens the warehouse corresponding to the transportation order information, and the user puts the item into the designated space position, confirms that the loading is completed, the storage warehouse is closed”). Gonnsen further teaches wherein determining that the secure connection is to be established based on the matrix code (See at least Abstract, “recording a plurality of scan parameters in the interior of the airborne vehicle by using the at least one sensor, associating the plurality of scan parameters with spatial positions within the airborne vehicle”; and ¶ [0014], “The encoded information may in one further embodiment comprise one of more of linear barcodes, matrix barcodes”).
Thus, given the teaching of Gonnsen, it would have been obvious to one of the ordinary skill person in the art before the effective filing date of the claimed invention to combine the teaching of Gonnsen, method for inspecting an airborne vehicle, and unmanned aerial vehicle, into Luo, method for improving security of unmanned aerial vehicle transportation, and unmanned aerial vehicle, terminal and server, and Maier, method and system for an location information service from unmanned aerial vehicles, and Olson, a system for verifying the integrity of an UAV, and Scott, systems and methods for unmanned aerial vehicle servicing of modular device assembly, for method and system of improving security of UAV transportation and communication. One of the ordinary skills in the art would have been motivated because the method and system can be used to inspect UAV (See Gonnsen: ABSTRACT).

Claims 7,17 and 20 are rejected under 35 U.S.C. 103  as being uppatentable over Maier, in view of Luo, and in view of Scott, and in view of Olson.
As to claim 7, Maier, Luo and Scott teach the method of claim 1. However, Maier, Luo and Scott fail to expressly teach wherein transmitting, by the UAV to the first device of the one or more devices, security information via a wired connection 
In analogous teaching, Olsen exemplifies this wherein Olsen teaches wherein transmitting, by the UAV to the first device of the one or more devices, security information via a wired connection (See at least Page 5, “the UAV may connect to the computer for authentication via a wired connection, and according to other embodiments may be connected via a wireless connection”).
Thus, given the teaching of Olson, it would have been obvious to one of the ordinary skill person in the art before the effective filing date of the claimed invention to combine the teaching of Olson, a system for verifying the integrity of an UAV, into Luo, method for improving security of unmanned aerial vehicle transportation, and unmanned aerial vehicle, terminal and server, and Maier, method and system for an location information service from unmanned aerial vehicles, and Scott, systems and methods for unmanned aerial vehicle servicing of modular device assembly, for method and system of checking the connection of UAV communication. One of the ordinary skills in the art would have been motivated because the method and system can be used to verify the communication connection (See Olson: ABSTRACT).

As to claim 17, Maier, Luo and Scott teach the system of claim 11. However, Maier, Luo and Scott fail to expressly teach wherein the UAV is further configured to transfer, to the first device, the security information via a wired connection.
In analogous teaching, Olsen exemplifies this wherein Olsen teaches wherein the UAV is further configured to transfer, to the first device, security information via a wired connection (See at least Page 5, “the UAV may connect to the computer for authentication via a wired connection, and according to other embodiments may be connected via a wireless connection”).
Thus, given the teaching of Olson, it would have been obvious to one of the ordinary skill person in the art before the effective filing date of the claimed invention to combine the teaching of Olson, a system for verifying the integrity of an UAV, into Luo, method for improving security of unmanned aerial vehicle transportation, and unmanned aerial vehicle, terminal and server, and Maier, method and system for an location information service from unmanned aerial vehicles, and Scott, systems and methods for unmanned aerial vehicle servicing of modular device assembly, for method and system of checking the connection of UAV communication. One of the ordinary skills in the art would have been motivated because the method and system can be used to verify the communication connection (See Olson: ABSTRACT).

As to claim 20, Maier, Luo and Scott teach the system of claim 11. However, Maier, Luo and Scott fail to expressly teach wherein the UAV is further comprises a trusted platform module (TPM) that generates encryption keys.
In analogous teaching, Olsen exemplifies this wherein Olsen teaches wherein the UAV is further comprises a trusted platform module (TPM) that generates encryption keys (See at least Page 6, “provide an encryption device which may include the storage of an element internally storing the regulatory agency’s public key as an integrated circuit component within the UAV”; and “The hash code of the UAV can be created by hardware such as a dedicated TPM chip”).
Thus, given the teaching of Olson, it would have been obvious to one of the ordinary skill person in the art before the effective filing date of the claimed invention to combine the teaching of Olson, a system for verifying the integrity of an UAV, into Luo, method for improving security of unmanned aerial vehicle transportation, and unmanned aerial vehicle, terminal and server, and Maier, method and system for an location information service from unmanned aerial vehicles, and Scott, systems and methods for unmanned aerial vehicle servicing of modular device assembly, for method and system of checking the connection of UAV communication. One of the ordinary skills in the art would have been motivated because the method and system can be used to verify the communication connection (See Olson: ABSTRACT).

Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN FAN whose telephone number is (571)272-3345. The examiner can normally be reached on Monday-Friday, 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on (571)270-3037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

John Fan
/J. F. /
Examiner, Art Unit 2456
12/05/2022

/MOHAMED A. WASEL/Primary Examiner, Art Unit 2454